In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 14-1004V
                                     Filed: July 30, 2015

*************************                                  UNPUBLISHED
IRWIN REICH,                                *
                                            *              Special Master Hamilton-Fieldman
                      Petitioner,           *
                                            *
v.                                          *              Petitioner’s Motion for Dismissal
                                            *              Decision; Influenza (“Flu”)
SECRETARY OF HEALTH                         *              Vaccination; Guillain Barré
AND HUMAN SERVICES,                         *              Syndrome.
                                            *
                      Respondent.           *
*************************
Nora Constance Marino, Nora Constance Marino, Esq., Great Neck, NY, for Petitioner
Adriana Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On October 16, 2014, Irwin Reich (“Petitioner”) filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that an Influenza (“flu”) vaccine2 administered on October
25, 2012 caused him to suffer from Guillain Barré Syndrome. Petition (“Pet.”) at 1-3. The
undersigned now finds that the information in the record does not show entitlement to an award
under the Program.

        On July 29, 2015, Petitioner filed a Motion for Dismissal. According to the Motion,
“[a]n investigation of the facts and law regarding this matter has demonstrated that with respect
to the standards set forth herein, it will be difficult for petitioner to prove that he is entitled to
compensation pursuant to the requirements of the Vaccine Program. Under these circumstances,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
2
  Petitioner also alleged that a Shingle[s] vaccination caused his injury. This is not a covered
vaccine under the Vaccine Act. 42 C.F.R. § 100.3(a).
it would be unreasonable to proceed in this Court.” Motion, at 1-2. Petitioner further states that
he understands that a dismissal decision will result in a judgment against him, and that such a
judgment will end all of his rights in the Vaccine Program.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that he
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of his vaccinations, or 2) that he suffered an injury that was actually caused by a vaccine.
See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover
any evidence that he suffered a “Table Injury.” Further, the record does not contain a medical
expert’s opinion3 or any other persuasive evidence indicating that his injuries were caused by a
vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Although an expert’s opinion was offered in this case, it did not support
causation. See Pet. Ex. 6.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.


                                              s/Lisa D. Hamilton-Fieldman
                                              Lisa D. Hamilton-Fieldman
                                              Special Master




3
  Petitioner filed an expert report on July 16, 2015; however, Petitioner’s expert did not opine in
favor of causation. Pet. Ex. 6, ECF No. 23.




                                                 2